COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Theaola Robinson v. The Walt Disney Company; ABC Television
                           Network, Inc.; CC Texas Holding Co., Inc.; and KTRK Television,
                           Inc.

Appellate case number:     01-14-00880-CV

Trial court case number: 2011-54895

Trial court:               234th District Court of Harris County

        On June 10, 2015, the Clerk of this Court received and filed appellant Theaola
Robinson’s Appellant’s Brief and “Motion to Extend Time to File Court Brief 01-14-00880-
CV.” By her motion, Robinson states that she needs additional time to “copy the necessary
number of briefs and submit other required information to the court” and requests a ten-day
extension to file her brief with this Court. In her brief, Robinson states that appendix items A
through K “will be submitted within ten days.” We construe Robinson’s motion as a motion
requesting additional time within which to file an appendix to the brief and an additional copy of
the brief. On June 19, 2015, Robinson filed an Amended Appellant’s Brief, which includes the
appendix items. See TEX. R. APP. P. 38.7. Accordingly, we dismiss as moot Robinson’s motion.

      Appellees’ brief, if any, is due to be filed no later than 30 days from the date of this order.
See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: June 25, 2015